Exhibit 10.1






Stitch Fix, Inc.
Independent Director Compensation Policy
Approved by the Board of Directors December 9, 2018


Each member of the Board of Directors (the “Board”) of Stitch Fix, Inc. (the
“Company”) who is a non-employee director of the Company and who is not
affiliated with any of the purchasers of the Company’s Preferred Stock prior to
the Company’s initial public offering of Class A Common Stock (the “IPO”; each
such director, an “Independent Director”) will receive the compensation
described in this Independent Director Compensation Policy (the “Director
Compensation Policy”) for his or her Board service.
Cash Compensation
Commencing with the effective date of the registration statement pertaining to
the IPO, each Independent Director will receive the cash compensation set forth
below for service on the Board. The annual cash compensation amounts will be
payable in equal quarterly installments, in arrears following the end of each
quarter in which the service occurred, pro-rated for any partial quarters. All
annual cash fees are vested upon payment.


1.
Annual Board Service Retainer:

a.    All Independent Directors: $50,000


2.    Annual Committee Member Service Retainer:
a.    Member of the Audit Committee: $10,000
b.    Member of the Compensation Committee: $7,500
c.    Member of the Nominating and Corporate Governance Committee: $5,000


3.
Annual Committee Chair Service Retainer (in lieu of Committee Member Service
Retainer):

a.    Chairman of the Audit Committee: $20,000
b.    Chairman of the Compensation Committee: $15,000
c.    Chairman of the Nominating and Corporate Governance Committee: $10,000


4.    Annual Lead Independent Director Retainer: $10,000


Equity Compensation
Equity awards will be granted under the Company’s 2017 Incentive Plan (the
“Plan”). All stock options granted under the Director Compensation Policy will
be Nonstatutory Stock Options (as defined in the Plan), with a term of ten years
from the date of grant and an exercise price per share equal to 100% of the Fair
Market Value (as defined in the Plan) of the underlying Class A Common Stock on
the date of grant.
(a)Automatic Equity Grants.
(i)Annual Grant. Without any further action of the Board or Compensation
Committee of the Board, at the close of business on the date of each annual
meeting of the Company’s stockholders (the “Annual Meeting Date”), each person
who is then an Independent Director will automatically receive a Nonqualified
Stock Option (“Option”) grant with an aggregate value of $75,000 and a
Restricted Stock Unit (“RSU”) grant with an aggregate value of $75,000.
Notwithstanding the foregoing, any Independent Director who is a member of Board
as of the IPO will not receive an Option or RSU grant until the Annual Meeting
Date that follows the date on which all equity award grants held by such
Independent Director as of the IPO have become fully vested.
(ii)Initial Grant for New Directors. Without any further action of the Board or
Compensation Committee of the Board, each person who, after the IPO, is elected
or appointed for the first time to be an Independent Director will
automatically,





--------------------------------------------------------------------------------

Exhibit 10.1


upon the date of his or her initial election or appointment to be an Independent
Director (the “Commencement Date”), receive an Option grant with an aggregate
value of $75,000 and an RSU grant with an aggregate value of $75,000, each
multiplied by a fraction, the numerator of which is the number of days between
the Commencement Date and the then-scheduled next Annual Meeting Date (or, if
such Annual Meeting Date has not yet been scheduled, the first anniversary of
the immediately preceding Annual Meeting Date or such other date as is
determined by the Board in its sole discretion), and the denominator of which is
365.
(iii)Option Value. The value of a stock option to be granted under the Director
Compensation Policy will be determined using the same method the Company uses to
calculate stock option awards to its employees, as approved by the Compensation
Committee of the Board.
(iv)RSU Value. The number of shares subject to RSUs granted under the Director
Compensation Policy shall be equal to the dollar value set forth above divided
by the average closing price of the Company’s common stock for 30 calendar days
immediately preceding the grant date, rounded down to the nearest share.
(b)Vesting; Change in Control. Each Option and RSU granted pursuant to the
Director Compensation Policy will vest on the earlier of the first anniversary
of its date of grant and the next Annual Meeting Date. All vesting is subject to
the Independent Director’s Continuous Service (as defined in the Plan) through
the applicable vesting date. Notwithstanding the foregoing vesting schedule, for
each Independent Director who remains in Continuous Service with the Company
until immediately prior to the closing of a Change in Control (as defined in the
Plan), his or her then-outstanding stock options and RSUs will become fully
vested immediately prior to the closing of such Change in Control in which their
Service is terminated.
(c)Remaining Terms. The remaining terms and conditions of each Option and RSU,
including transferability, will be as set forth in the Company’s standard option
and RSU agreement, respectively, in the applicable form adopted from time to
time by the Board or the Compensation Committee of the Board.
Expenses
The Company will reimburse each Independent Director for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board meetings and meetings of any committee of the Board;
provided, that the Independent Director timely submit to the Company appropriate
documentation substantiating such expenses in accordance with the Company’s
travel and expense policy, as in effect from time to time. To the extent that
any taxable reimbursements are provided to any Independent Director, they will
be provided in accordance with Section 409A of the Internal Revenue Code of
1986, including, but not limited to, the following provisions: (i) the amount of
any such expenses eligible for reimbursement during such individual’s taxable
year may not affect the expenses eligible for reimbursement in any other taxable
year; (ii) the reimbursement of an eligible expense must be made no later than
the last day of such individual’s taxable year that immediately follows the
taxable year in which the expense was incurred; and (iii) the right to any
reimbursement may not be subject to liquidation or exchange for another benefit.
Administration
The Board, or any committee to whom the Board delegates the requisite authority,
will administer the Policy. The Board (or such committee) will have the sole
discretion and authority to administer, interpret, amend and terminate the
Policy, and the decisions of the Board (or such committee) will be final and
binding on all persons having an interest in the Policy.







